Citation Nr: 0706976	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
elbows and wrists (claimed as forearm splints). 

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for cervical spine 
disability. 

4.  Entitlement to service connection for lumbar spine 
disability. 

5.  Whether the character of the veteran's discharge from his 
second period of service from September 7, 1998 to 
September 14, 2001, constitutes a bar to the payment of VA 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert O'Brien, Counsel


INTRODUCTION

The veteran's initial period of service from September 7, 
1994 to September 6, 1998 was honorable in nature.  His 
service from September 7, 1998 to September 14, 2001 was 
under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  An administrative decision in November 2002 
determined that the veteran is eligible for VA benefits based 
on his period of service from September 1, 1994 to September 
6, 1998, and ineligible for VA benefits based on his service 
from September 7, 1998 to September 14, 2001.  A rating 
decision in March 2003 denied service connection claims for 
forearm splints, hemorrhoids, and residuals of neck and back 
injuries.

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if any further action on his part 
is required.


FINDING OF FACT

The veteran was discharged in September 2001 due to a felony 
conviction rendering him ineligible for VA compensation 
benefits for his period of service from September 7, 1998 to 
September 14, 2001; there is no evidence or allegation of 
insanity.


CONCLUSIONS OF LAW

The character of the veteran's discharge is a bar to 
receiving VA compensation benefits for his period of service 
from September 7, 1998 to September 14, 2001.  38 U.S.C.A. §§ 
101(2), 5303 (West 2002); 38 C.F.R. § 3.12(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for disability incurred 
during his period of active service from September 7, 1998 to 
September 14, 2001.  An administrative decision in November 
2002 determined that the veteran is eligible for VA benefits 
based on his period of service from September 1, 1994 to 
September 6, 1998, and ineligible for VA benefits based on 
his service from September 7, 1998 to September 14, 2001.

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, inter 
alia, a person "who was discharged or released [from service] 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2006).  An other than honorable-conditions discharge 
based upon conviction of a felony is considered to have been 
issued under dishonorable conditions.  See 38 C.F.R. 
§ 3.12(d)(3) (2006).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b) (2006).  According to 38 C.F.R. § 3.354(a), 
definition of insanity, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(b) provides when a rating agency is 
concerned with determining whether a appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

The facts in this case are not in dispute and may be briefly 
summarized.  The veteran had an honorable period of active 
service from September 7, 1994 to September 6, 1998.  He had 
another period of active service begin on September 7, 1998.  
In April 2000, he pled no contest to a felony conviction in 
the Superior Court of California, County of Sutter, with a 
stipulated sentence of 15 years to life.  He was represented 
by counsel, and the court found that the plea was entered 
knowingly, intelligently and voluntarily.  In July 2001, the 
veteran waived a right to an administrative discharge board 
recommending his military discharge for Civilian Conviction.  
He had obtained legal advice from the Area Defense Counsel.  
An August 2001 memorandum from the Commander, Lieutenant 
General of Davis-Monthan Air Force Base in Arizona stated 
that the veteran was to be separated from service under the 
provisions of AFI 36-3208, paragraph 5.51, and to be issued 
an under other than honorable conditions discharge consistent 
with his unconditional waiver and the nature of his service.

The veteran argues his entitlement to service connection for 
injuries that may have been incurred during his period of 
active service from September 7, 1998 to September 14, 2001.  
He does not deny his civil conviction for a felony offence or 
allege insanity.  He disputes that he was discharged under 
other than honorable conditions.  

There are two separate issues pertaining to his claimed 
injuries during his period of active service from 
September 7, 1998 to September 14, 2001: 1) entitlement to VA 
compensation and 2) entitlement to health care.  The 
administrative determination held that the veteran is 
entitled to health care under Chapter 17, Title 38 of the 
U.S. Code for any disabilities determined to be service 
connected for the period from September 7, 1998 to 
September 14, 2001.  His claim for service connected injury 
for purposes of health care under Chapter 17 is addressed in 
the remand portion of this decision.  However, regardless of 
the origin of his claimed disabilities, the provisions of 
38 C.F.R. § 3.12(d)(3) prohibits the payment of VA 
compensation for injury or disease incurred during the period 
of active service from September 7, 1998 to September 14, 
2001 as the veteran was discharged due to a felony 
conviction.  As a matter of law, the character of the 
veteran's discharge from his second period of service from 
September 7, 1998 to September 14, 2001, constitutes a bar to 
the payment of VA benefits and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000.  The VCAA, in 
part, describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

A November 2002 RO administrative decision and RO letter 
advised the veteran of the types of evidence and/or 
information necessary to establish character of discharge 
under conditions other than dishonorable.  A February 2004 
Statement of the Case (SOC) advised the veteran of the 
applicable legal criteria, the Reasons and Bases for denial, 
and cited in full the provisions of 38 C.F.R. § 3.159.  The 
veteran has not raised a question of fact regarding the 
circumstances of his civil felony conviction resulting in his 
discharge, and has not alleged or provided evidence 
attempting to establish insanity.  The RO has obtained the 
veteran's service medical records and personal records 
necessary to make the determination on this issue.  There is 
no reasonable possibility that any further assistance to the 
veteran would be capable of changing the character of his 
discharge from September 7, 1998 to September 14, 2001.  
While there has been substantial compliance with the VCAA, 
the record conclusively establishes that there are no 
unresolved questions of fact and the law, and not the facts, 
is dispositive of the claim.  In such a situation, the VCAA 
does not apply.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The character of the veteran's discharge from his second 
period of service from September 7, 1998 to September 14, 
2001, constitutes a bar to the payment of VA benefits for 
this period of service; the appeal is denied.





REMAND

The appellant was seen on June 3, 1996 with an external 
hemorrhoid.  He had previously received a cream to apply, but 
apparently did not understand the application instructions.  
He was instructed on the proper use of the medicated 
ointment.  He has claimed continuity of symptomatology 
thereafter, but there have been no notations of hemorrhoids 
in his subsequent medical records.  The appellant is 
competent to describe the physical presence of a hemorrhoid.  
See generally Falzone v. Brown, 8 Vet. App. 398 (1995).  
Medical examination is necessary to decide whether a current 
disability exists and, if so, the probable onset of such 
disability.  McLendon v. Nicholson, 20 Vet. App. 79, 85 
(2006). 

Similarly, the veteran was given an assessment of forearm 
splints secondary (2°) to repetitive job trauma in August 
1995.  His treatment consisted of a temporary profile 
restricting his lifting to less than (>) 20 pounds.  In 
January 1998, he had continued problems assessed as sprain of 
both wrists secondary to overuse and probable tenosynovitis 
de Quervain secondary to overuse of wrists.  He had a 
whiplash injury during his second period of service in 
February 1999.  He has claimed continuity of symptomatology 
following his discharge from service, but reports that 
medical treatment has been refused.  Thus, the evidence shows 
symptoms of disability beginning during his eligible period 
of active service with lay and medical evidence of persistent 
and recurrent symptoms thereafter.  Medical examination is 
also necessary to decide whether a current disability exists 
and, if so, the probable onset of such disability.  McLendon, 
20 Vet. App. at 85.

In obtaining an examination, the Board observes that VA must 
tailor its assistance to the peculiar circumstances of 
obtaining examination of an incarcerated veteran.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).  While VA does not have the 
authority under 38 U.S.C.A. § 5711 to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends, if 
necessary, to attempting to schedule him for VA examination 
or having him examined at the correctional facility by a fee-
basis physician, a correctional institute physician or VA 
physician.  See Bolton, 8 Vet. App. at 191.  

Finally, the veteran has alleged service medical records 
covering his treatment while deployed in Tuzla, Bosnia are 
missing.  The June 3, 1996 clinical record cited above 
references doctor visitations that are not found in the 
service medical records Thus, the claim must also be remanded 
to undertake an exhaustive search for any additional service 
medical records.  On remand, the veteran should also be 
notified of the criteria for establishing an effective date 
of award and disability ratings.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
    a) request him to provide any 
information that may help identify the 
existence of additional medical records 
while he was deployed in Tuzla, Bosnia, 
apparently prior to June 1996 (e.g., his 
unit of assignment, the date(s) and types 
of treatment, and names of the medical 
facilities that treated him);
    b) notify him to submit any additional 
treatment records that may be pertinent to 
his claims on appeal; and
    c) notify him of the criteria for 
establishing an effective date of award 
and disability ratings consistent with the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain the following evidence and/or 
information in the possession of a federal 
agency:
    a) ascertain the veteran's unit of 
assignment while deployed in Tuzla, Bosnia 
prior to June 996; and
    b) conduct an exhaustive search to 
determine whether any additional service 
medical records exist pertaining to the 
veteran's deployment to Tuzla, Bosnia 
prior to June 1996.

3.  Schedule the veteran for appropriate 
Compensation and Pension (C&P) examination 
to determine the nature and etiology of 
the veteran's claimed hemorrhoids.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  
Following examination, the examiner should 
express opinion on the following 
questions:
    a) Does the veteran currently manifest 
a hemorrhoid disability; if so, 
    b) Whether it is at least as likely as 
not (50 percent probability or more) that 
the current hemorrhoid disability was 
first manifested in June 1996 or, 
alternatively, is due to event(s) during 
the veteran's period of service from 
September 7, 1994 to September 6, 1998.

The examiner should provide a rationale 
for the opinion.

4.  Schedule the veteran for appropriate 
Compensation and Pension (C&P) examination 
to determine the nature and etiology of 
the veteran's claimed wrist and forearm, 
cervical spine and lumbar spine 
disabilities.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  Following examination, the 
examiner should express opinion on the 
following questions:
    a) What is the diagnosis, or diagnoses, 
of any current disability involving both 
wrists/forearm, the cervical spine and the 
lumbar spine, if any; 
    b) if current disability exists, please 
identify the probable date of onset of 
each disorder and, if the date of onset 
cannot be determined without resort to 
speculation, provide opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current disability, or disabilities, 
is/are due to event(s) during the 
veteran's period of service from 
September 7, 1994 to September 6, 1998?

The examiner should provide a rationale 
for the opinion

5.  In the event the veteran is 
unavailable for examination, document for 
the record all alternative steps 
undertaken in the attempts to schedule the 
veteran for C&P examination(s).

6.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an SSOC 
and provided an appropriate period of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


